Title: From George Washington to William Jackson, 8 July 1783
From: Washington, George
To: Jackson, William


                        
                            sir
                            Head Quarters 8th July 1783
                        
                        I have received your favor of 5th Instant, inclosing the Resolution of Congress of the 12th of May—The
                            failure of this Resolution by an earlier Opportunity has been truly unlucky—the misfortune will be remedied in the best
                            manner I am able to do it.

                    